 Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 1 of 15 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                           CASE NO:
MELODEE MICHALARES-OWENS,
    Plaintiff,

vs.

WIEKER FAMILY INVESTMENTS, LP
a Foreign Limited Partnership; and
CANADIAN EASTERN CORPORATION, LIMITED
a Foreign Corporation; and
NORMAN R. CLARK EST; and
NICOLA ROCCA, now deceased; and
UNKNOWN DEFENDANT #1 jointly and severally;
And Unknown Defendant #2,
       Defendants.
________________________________/

                        COMPLAINT FOR INJUNCTIVE RELIEF

                      JURISDICTION/VENUE/PARTIES/DEMANDS

      1.   This is an action for injunctive relief pursuant to Title III of the Americans with

           Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 U.S.C. §1331, and 28 C.F.R.

           §36.201 (“ADAAG”) to prevent discrimination which includes equal access to

           Defendants’ place of public accommodation.

      2.   Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has original jurisdiction

           over actions that arise from the Defendant’s violations of Title III of the Americans

           with Disabilities Act, 42 U.S.C. § 12181, et seq. See also 28 U.S.C. §§ 2201 and 2202.

      3.   Venue is proper in the Middle District of Florida pursuant to 28 U.S.C. § 1391 because

           it is where the cause of action accrued, and it is the situs of the property that is the

           subject of this action. Assignment to the Tampa Division is appropriate pursuant to

           Rule 1.02 of the Local Rules of the United States District Court, Middle District of


                                                1
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 2 of 15 PageID 2



       Florida, because it is the county having the greatest nexus with the action, with due

       regard to the where the cause of action accrued and the situs of the subject property.

 4.    Plaintiff, MELODEE MICHALARES-OWENS, resides in Pinellas County, Florida, is

       sui juris and qualifies as an individual with disabilities as defined by the ADA. Plaintiff,

       as a result of arthritis in critical joints, is unable to engage in the major life activity of

       walking more than a few steps or standing without assistive devices. Instead, Plaintiff

       is bound to ambulate with a cane or other support and has limited use of her hands. She

       is unable to tightly grasp or pinch, or twist her wrist to operate turning door hardware

       or spigots. When ambulating beyond the comfort of her own home, Plaintiff must

       primarily rely on a Rollator or cane. Plaintiff requires accessible handicap parking

       spaces located closest to the entrances of a facility. The handicap and access aisles must

       be of sufficient width so that she can embark and disembark to and from her vehicle.

       Routes connecting the handicap spaces and all features, goods and services of a facility

       must be level, properly sloped, sufficiently wide and without cracks, holes or other

       hazards that can pose a danger of tipping, catching wheels, cane, or falling. These areas

       must be free of obstructions or unsecured carpeting that make passage either more

       difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff can

       reach them or use them as support while writing or using card devises. She has

       difficulty operating turning door knobs, sink faucets, locks or other operating

       mechanisms that require tight grasping, twisting of the wrist or pinching. Sinks that

       have unwrapped pipes pose a danger of scraping or burning her legs. She requires grab

       bars both behind and beside a commode so that she can safely transfer to and from the




                                               2
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 3 of 15 PageID 3



       seat, and she has difficulty reaching the flush control if it is on the wrong side. She

       cannot pass doorways that lack the proper clearance.

 5.    Plaintiff is a consumer who frequents businesses in the Tampa Bay Area.

 6.    When she travels throughout the Tampa Bay area, Plaintiff has and will continue to

       avail herself of public accommodations. Plaintiff’s attorneys, friends and medical

       providers are located in the Tampa Bay area which she frequents often and on a

       constant basis.

 7.    Plaintiff is an advocate of the rights of similarly situated disabled persons and is

       otherwise a “tester” for the purpose of asserting her civil rights and monitoring,

       ensuring, and determining whether places of public accommodation are in compliance

       with the ADA.

 8.    According to the Property Appraiser Record, Defendant WIEKER FAMILY

       INVESTMENTS, LP, a Foreign limited partnership (“Defendant”) owns or operates a

       place of public accommodation as defined by the ADA and the regulations

       implementing the ADA, 28 C.F.R. 36.201(a) and 36.104, located at 9297 Seminole

       Blvd, Seminole, FL 33772.

 9.    According to the Property Appraiser Record, Defendant CANADIAN EASTERN

       CORPORATION, LIMITED, a Foreign corporation (“Defendant”) owns or operates a

       place of public accommodation as defined by the ADA and the regulations

       implementing the ADA, 28 C.F.R. 36.201(a) and 36.104, located at 9297 Seminole

       Blvd, Seminole, FL 33772.

 10.   According to the Property Appraiser Record, Defendant NORMAN R. CLARK EST

       (“Defendant”) owns or operates a place of public accommodation as defined by the



                                            3
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 4 of 15 PageID 4



       ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104,

       located at 9297 Seminole Blvd, Seminole, FL 33772.

 11.   According to the Property Appraiser Record, NICOLA ROCCO, now deceased,

       appears on the deed that owns a place of public accommodation as defined by the ADA

       and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104, located

       at 9297 Seminole Blvd, Seminole, FL 33772.

 12.   Defendant WIEKER FAMILY INVESTMENTS, LP, a Foreign limited partnership,

       conducts and transacts business under the laws of the state of Florida, and otherwise

       operates within the jurisdiction of this Court. Defendant is the owner, lessee, lessor or

       operator of commercial property and improvements, which is a place of public

       accommodation as defined by the ADA and the regulations implementing the ADA, 28

       C.F.R. 36.201(a) and 36.104, commonly known as O’MALLEY’S BAR & GRILL,

       located at 9297 Seminole Blvd, Seminole, FL 33772 (hereinafter “Restaurant”).

 13.   Defendant CANADIAN EASTERN CORPORATION, LIMITED, a Foreign

       corporation, conducts and transacts business under the laws of the state of Florida, and

       otherwise operates within the jurisdiction of this Court. Defendant is the owner, lessee,

       lessor or operator of commercial property and improvements, which is a place of public

       accommodation as defined by the ADA and the regulations implementing the ADA, 28

       C.F.R. 36.201(a) and 36.104, commonly known as the O’MALLEY’S BAR & GRILL,

       located at 9297 Seminole Blvd, Seminole, FL 33772 (hereinafter “Restaurant”).

 14.   Defendant NORMAN R. CLARK EST, conducts and transacts business under the laws

       of the state of Florida, and otherwise operates within the jurisdiction of this

       Court. Defendant is the owner, lessee, lessor or operator of commercial property and



                                             4
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 5 of 15 PageID 5



       improvements, which is a place of public accommodation as defined by the ADA and

       the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104, commonly

       known as the O’MALLEY’S BAR & GRILL, located at 9297 Seminole Blvd,

       Seminole, FL 33772 (hereinafter “Restaurant”).

 15.   NICOLA ROCCO, now deceased, appears on the deed that owns commercial property

       and improvements, which is a place of public accommodation as defined by the ADA

       and the regulations implementing the ADA, 28 C.F.R. 36.201(a) and 36.104,

       commonly known as the O’MALLEY’S BAR & GRILL, located at 9297 Seminole

       Blvd, Seminole, FL 33772 (hereinafter “Restaurant”).

 16.   Unknown Defendant # 1 d/b/a O’MALLEY’S BAR & GRILL (“Defendant”) conducts

       and transacts business under the laws of the state of Florida, and otherwise operates

       within the jurisdiction of this Court. Defendant is the owner, lessee, lessor or operator

       of commercial property and improvements, which is a place of public accommodation

       as defined by the ADA and the regulations implementing the ADA, 28 C.F.R. 36.201(a)

       and 36.104, commonly known as O’MALLEY’S, BAR & GRILL located at 9297

       Seminole Blvd, Seminole, FL 33772 (hereinafter “Restaurant”).

 17.   Defendants WIEKER FAMILY INVESTMENTS, LP, CANADIAN EASTERN

       CORPORATION, LIMITED, NORMAN R. CLARK EST, NICOLA ROCCO, now

       deceased, and Unknown Defendant # 1 d/b/a O’MALLEY’S BAR AND GRILL are

       jointly and severally liable.

 18.   Plaintiff has retained undersigned counsel and law firm to commence and prosecute

       this action to stop marginalization of disabled or qualified disabled persons committed

       by Defendant under the ADA. Pursuant to 42 U.S.C. § 12205 and 28 C.F.R. 36.505,



                                             5
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 6 of 15 PageID 6



       Plaintiff is entitled to immediate temporary and permanent injunctive relief to prevent

       the present, continued, and future discrimination and discriminatory practices so

       evidenced by Defendants and the Restaurant as further described hereinafter,

       reasonable attorney’s fees, costs and litigation expenses.

                                 BACKGROUND

 19.   Defendants’ Restaurant is a place of public accommodation as defined by the ADA

       because it is, or is part of, a place of exhibition, entertainment, sales, rental, or eating

       establishment. The Restaurant allows the general public access to partake of food and

       beverages. As such, the subject Restaurant is a sales establishment, which is a place of

       public accommodation pursuant to 42 U.S.C. §12181 and must comply with the ADA.

       This means it must not discriminate against individuals with disabilities and may not

       deny full and equal enjoyment of the services afforded to the general public and the

       Defendants have subjected themselves to the ADA.

 20.   In   addition    to    Title    III’s   prohibition    of    denial-of-participation,    no

       public accommodations may “afford an individual or class of individuals, on the basis

       of disability … directly, or through contractual licensing, or other arrangements with

       the opportunity to participate in or benefit from a good, service, facility, privilege,

       advantage, or accommodation that is not equal to that afforded to other individuals.” 42

       U.S.C. § 12182(b)(1)(A)(ii).

 21.   The broad mandate of the ADA is to provide an equal opportunity for individuals with

       disabilities to participate in and benefit from all aspects of American civic and

       economic life.     That mandate extends to restaurants, such as the Defendants’

       establishment.



                                               6
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 7 of 15 PageID 7



 22.   The ADA is the industry standard adopted by major companies and governmental

       agencies to ensure their establishments are accessible to disabled persons; the

       guidelines are readily achievable. These guidelines are readily available via the internet

       so that a business designing an establishment can easily access the standards and

       provide several basic components to incorporate into the Restaurant so that persons

       with disability may have accessibility.

 23.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis

       of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

       advantages, or accommodations of any place of public accommodation by any person

       who owns, leases (or leases to), or operated a place of public accommodation.” 42

       U.S.C. § 12182(a).

 24.   Public accommodations are prohibited from subjecting “an individual or class

       of individuals on the basis of a disability … directly, or through contractual, licensing,

       or other arrangements, to a denial of the opportunity of the individual or class to

       participate in or benefit from the goods, services, facilities, privileges, advantages, or

       accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

 25.   Defendants are obligated to comply with 42. U.S.C. § 12182(b)(2)(A)(ii), which

       defines discrimination as “a failure to make reasonable modifications in policies,

       practices, or procedures, when such modifications are necessary to afford such goods,

       services, facilities, privileges, advantages, or accommodations to individuals with

       disabilities[.]”

 26.   Separate is not equal and discrimination includes “a failure to take such steps as may

       be necessary to ensure that no individual with a disability is excluded, denied services,



                                              7
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 8 of 15 PageID 8



       segregated or otherwise treated differently than other individuals because of the

       absence of auxiliary aids and services[.]” 42 U.S.C. § 12182(b)(2)(A)(iii). Defendants’

       disparate treatment of persons who are not disabled or not qualified disabled, from

       persons who are disabled or qualified disabled, violate Federal law, and such

       discrimination must cease.

                        COUNT I – INJUNCTIVE RELIEF

 27.   Plaintiff realleges paragraphs 1 through 26 as if fully set forth herein.

 28.   Defendants own and operate, either itself or through third parties, a Restaurant open to

       the general public. The Restaurant allows members of the public to partake of the

       goods,      services,   features,   facilities,   benefits,   advantages,   amenities   and

       accommodations of the Restaurant.

 29.   Defendants failed to comply with ADA criteria in violation of general prohibition

       against discrimination for individuals with disabilities and the specific requirement(s)

       concerning public accommodations including, but not limited to the following

       (Plaintiff anticipates additional ADA violations will be disclosed during the discovery

       process):

 a)    no compliant seating at the bar area, thus preventing Plaintiff from utilizing the full

       amenities;

 b)    door knob on main bathroom door requires twisting and turning to operate. Plaintiff

       has arthritis in her hands which prevents her from gripping or twisting the door knob,

       thus impairing her ability to utilize the bathroom;

 c)    handicapped accessible bathroom stall is missing grab bars, thus preventing Plaintiff

       from transferring to and from the toilet seat;



                                                8
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 9 of 15 PageID 9



 d)    commode is too low, thus preventing Plaintiff from transferring to and from the toilet

       seat;

 e)    flush handle on the toilet is on the wrong side;

 f)    main sink is blocked by a vanity, thus blocking access to the sink;

 g)    the bathroom is a single person stall, thereby requiring Plaintiff to twist or pinch

       doorknob to lock; Plaintiff has arthritis in her hands, thus preventing her from closing

       the door properly.

 h)    no ADA complaint seating in the restaurant main floor which limits Plaintiff’s seating

       when using mobility devices; and

 i)    latch on ADA stall requires pinching to manipulate; Plaintiff has arthritis in her hands,

       thus preventing her from grasping the latch to close it properly.

 30.   On or about January 8, 2020, Plaintiff patronized the Defendants’ Restaurant and

       encountered the above listed barriers, which impeded her ability to enjoy and partake

       of the amenities in the same manner as an able-bodied person. See attached Composite

       Exhibit “A”.

 31.   Plaintiff encountered barriers with Defendants’ Restaurant in violation of the ADA as

       set forth above, which inhibited Plaintiff from patronizing Defendants’ establishment

       and has otherwise deterred Plaintiff from being able to use and enjoy Defendants’

       public accommodations in the same manner as non-disabled individuals. The

       inaccessibility of Defendants’ Restaurant has caused Plaintiff undue burden and

       hardship. Alterations to Defendants’ Restaurant are readily achievable. At the time of

       the commencement of this action, the Defendants’ Restaurant lacked complete

       compliance with the ADA.



                                             9
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 10 of 15 PageID 10



  32.   Within ninety (90) days from the service of the Complaint, Plaintiff will revisit the

        Restaurant to ensure compliance with the ADA and 28 C.F.R. § 36.302(e) and will use

        the Restaurant and otherwise avail herself of the goods, services, features, facilities,

        benefits, advantages, amenities, and accommodations at the Restaurant, provided the

        barriers have been removed.

  33.   Plaintiff is continuously aware that the subject Restaurant remains non-compliant and

        that it would be a futile gesture to revisit the Restaurant as long as those violations exist

        unless she is willing to suffer additional discrimination.

  34.   Once Defendant complies with the ADA, Plaintiff will be able to enjoy the

        accommodations that suits her needs in the same manner as able bodied individuals,

        which is the purpose of the ADA.

  35.   The violations present at the Defendants’ Restaurant infringe upon Plaintiff’s right to

        travel free from discrimination.

  36.   Plaintiff continues to desire to patronize the Defendants’ Restaurant, but is unable to

        do so until the barriers are removed, thus will continue to suffer irreparable injury from

        the Defendants’ intentional acts, policies, and practices set forth herein unless enjoined

        by this Honorable Court.

  37.   Plaintiff has suffered and continues to suffer frustration and humiliation as the result of

        the discriminatory conditions at the Defendants’ Restaurant. By continuing to operate

        a Restaurant with discriminatory conditions, Defendants contribute to Plaintiff’s sense

        of isolation and segregation, and deprives the Plaintiff of full and equal enjoyment of

        the goods, services, facilities, privileges and accommodations available to the general

        public. By encountering the discriminatory conditions at Defendants’ Restaurant, and



                                               10
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 11 of 15 PageID 11



        knowing it would be futile to return to the Restaurant unless she is willing to endure

        additional discrimination, Plaintiff is deprived of the same advantages, privileges,

        goods, services, amenities, and benefits readily available to the general public.

  38.   By maintaining a Restaurant with ADA violations, Defendants deprive Plaintiff of the

        equality of opportunity offered to the general public.

  39.   The Defendants’ Restaurant did not offer adequate amenities to permit a disabled

        person such as Plaintiff with mobility impairments to use and navigate the Restaurant

        in an effective manner as set out above.

  40.   When Restaurants impose barriers like Defendants’, mobility impaired users, such as

        Plaintiff, are excluded from the content and services available.

  41.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result of

        Defendants’ discrimination until the Defendant is compelled to modify its Restaurant

        to comply with the requirements of the ADA and to continually monitor and ensure

        that the subject Restaurant remain in compliance.

  42.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

        the Defendants’ non-compliance with the ADA with respect to the Restaurant and has

        reasonable grounds to believe she will continue to be subjected to discrimination in

        violation of the ADA by the Defendants.

  43.   Because of Defendants’ denial of full and equal access to, enjoyment of,

        and communication with, its goods, services, facilities, privileges, advantages, and

        accommodations, Plaintiff and others similarly situated has suffered, and continues to

        suffer, an injury in fact, which is concrete and particularized, present, actual and a direct

        result of Defendants’ conduct or omission.



                                               11
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 12 of 15 PageID 12



  44.   The Defendants’ have discriminated against the Plaintiff by denying her access to, and

        full and equal enjoyment of, the goods, services, facilities, privileges, amenities,

        advantages and accommodations of the Restaurant.

  45.   The Plaintiff and all others similarly situated will continue to suffer such

        discrimination, injury and damage without the immediate relief provided by the ADA

        as requested herein.

  46.   Defendants have discriminated against the Plaintiff by denying her access to full and

        equal enjoyment of the goods, services, facilities, privileges, amenities, advantages and

        accommodations of its place of public accommodation or commercial facility in

        violation of 42 U.S.C. § 12181, et seq., and 28 C.F.R. § 36.302(e). Furthermore, the

        Defendants continue to discriminate against the Plaintiff, and all those similarly

        situated, by failing to make reasonable modifications in policies, practices, or

        procedures, when such modifications are necessary to afford all offered goods,

        services, privileges, facilities, amenities, advantages and accommodations to

        individuals with disabilities; and by failing to take such efforts that may be necessary

        to ensure that no individual with a disability is excluded, denied services, segregated

        or otherwise treated differently than other individuals because of the absence of

        auxiliary aids and services.

  47.   Because Plaintiff has no contractual relationship with the Defendants and because she

        is not entitled to damages from Defendants, Plaintiff is without adequate remedy at law

        and is suffering irreparable harm. Plaintiff and others will continue to suffer irreparable

        injury from Defendants’ intentional acts, policies, and practices set forth herein unless

        enjoined by the court. Plaintiff has no plain, adequate, or complete remedy at law to



                                              12
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 13 of 15 PageID 13



        redress the wrongs alleged herein and this suit for and injunctive relief is the only means

        to secure adequate redress from the Defendants’ unlawful and discriminatory practices.

  48.   As a result of the inaccessibility of the Defendants’ Restaurant and by the barriers to

        access its Restaurant, the Defendants have denied individuals with disabilities who are

        mobility impaired full and equal enjoyment of the information and services that the

        Defendants have made available to the general public in its Restaurant in derogation of

        42 U.S.C. sec. 12101 et seq., and as prohibited by 42 U.S.C. sec. 12182 et. seq.

  49.   The Defendant has violated the ADA (and continues to do so) by denying access to its

        Restaurant to individuals with disabilities who are mobility impaired. These violations

        within the Restaurant are ongoing, and removal of the barriers are readily achievable.

  50.   Defendants use standards, criteria or methods of administration that have a

        chilling effect, discriminatory effect, or perpetration of discrimination on the Plaintiff

        and a protected class of citizens.

  51.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff’s

        request for injunctive relief, including an order to require the Defendants to alter the

        subject Restaurant to make it readily accessible and useable to the Plaintiff and all those

        other persons with disabilities as defined by the ADA and 28 C.F.R. § 36.302(e); or by

        closing the Restaurant until such time as the Defendants cure its violations of the ADA.

  52.   As a result of the Defendants’ inadequate development and administration of the

        Restaurant, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. sec. 12133 to

        remedy the discrimination.

  53.   Pre-suit notice to the Defendants of the Defendants’ violations of ADA is not required

        pursuant to the ADA.



                                              13
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 14 of 15 PageID 14



  54.       Any and all conditions precedent to the action have been fulfilled, performed, or

            waived; specifically, on or before January 15, 2020, the undersigned performed a

            diligent search of online public records, and according to those records, the Defendants

            have not registered for remediation nor have been sued for violations described herein.

  55.       Pursuant to 42 U.S.C. sec. 12188, this Court is vested with the authority to grant

            Plaintiff injunctive relief; including an Order to:

            a. Require Defendants to remove all readily achievable barriers to comply with the

                ADA, and

            b. Require Defendants to cease and desist discriminatory practices and if necessary to

                cease and desist operations of the Restaurant until the requisite modifications are

                made such that its Restaurant becomes equally accessible to persons with

                disabilities.

        WHEREFORE Plaintiff demands judgment against Defendants and requests the following

        injunctive relief:

        a) The Court enter an Order granting temporary, preliminary and permanent injunction

            prohibiting Defendants from operating its Restaurant without adequate accommodation

            for the mobility impaired;

        b) The Court enter an Order requiring Defendants to update its Restaurant to remove

            barriers in order that the individuals with mobility disabilities can access the Restaurant

            and facilities to the full extent required by the Title III if the ADA;

        c) The Court enter an Order requiring Defendants to clearly display the universal disabled

            logo within its Restaurant, wherein the logo would lead to ADA compliant amenities

            which would state Defendants’ accessibility information, facts, policies, and


                                                  14
Case 8:20-cv-00115-WFJ-JSS Document 1 Filed 01/15/20 Page 15 of 15 PageID 15



          accommodations. Such a clear display of the disabled logo is to ensure that individuals

          who are disabled are aware of the availability of the accessible features of Restaurant;

       d) The Court enter an Order requiring Defendants to provide ongoing support for ADA

          accessibility by implementing an ADA accessibility policy, and providing for ADA

          accessibility feedback to ensure compliance thereto;

       e) The Court enter an Order directing Defendants to evaluate its policies, practices, and

          procedures toward persons with disabilities, for such reasonable time so as to allow the

          defendants to undertake and complete corrective procedures to the Restaurant;

       f) The Court award reasonable attorney’s fees, all costs, (including but not limited to court

          costs and expert fees), and other expenses of suit, to the Plaintiff; and

       g) That the Court award such other and further relief as it deems necessary, just and

          proper.




Dated: January 15, 2020.
                                      Respectfully submitted,
                                      McDONALD & MINCE, PLLC

                                      __/s/ Melissa Gilkey Mince__________
                                      Melissa GilkeyMince, Esq. / FBN: 546230
                                      Email: mmince@mcdonaldandmincelaw.com
                                      Tel: 727-488-1988
                                      801 West Bay Drive, Suite 113
                                      Largo, Florida 33770
                                      Secondary Email: eserve@mcdonaldandmincelaw.com




                                                15
